Case 3:20-cv-01958-H-AGS Document 27 Filed 02/08/21 PageID.189 Page 1 of 2



1    PAUL HASTINGS LLP
2    Elizabeth L. Brann (SBN 222873)
     elizabethbrann@paulhastings.com
3    4747 Executive Drive, 12th Floor
4    San Diego, CA 92121
     Telephone: 858-458-3000
5    Facsimile: 858-458-3005
6
     Bruce M. Wexler*
7    brucewexler@paulhastings.com
     Merri C. Moken*
8
     merrimoken@paulhastings.com
9    200 Park Avenue
     New York, NY 10166
10
     Telephone: 212-318-6000
11   Facsimile: 212-319-4090
     * Admitted pro hac vice
12
13   Attorneys for Defendants BioNTech SE and
     BioNTech US Inc.
14                        UNITED STATES DISTRICT COURT
15                      SOUTHERN DISTRICT OF CALIFORNIA
16                                SAN DIEGO DIVISION
17
18   Allele Biotechnology and               Case No. 20-cv-01958-H (AHG)
     Pharmaceuticals, Inc.,
19                                              DEFENDANTS BIONTECH SE
                    Plaintiff,                  AND BIONTECH US INC.’S
20                                              NOTICE OF PARTY WITH
           v.                                   FINANCIAL INTEREST
21
     Pfizer Inc.; BioNTech SE; BioNTech
22   US Inc.; and DOES 1-30,
23                  Defendants.
24
25
26
27
28
                                                        No. 20-cv-01958-H (AHG)
Case 3:20-cv-01958-H-AGS Document 27 Filed 02/08/21 PageID.190 Page 2 of 2



1          Pursuant to Civil Local Rule 40.2 and Federal Rule of Civil Procedure 7.1,
2    the undersigned counsel certifies that Defendant BioNTech SE is a publicly held
3    company. No publicly held company owns 10% or more of BioNTech SE’s stock.
4          Defendant BioNTech US Inc. is a wholly-owned subsidiary of BioNTech SE.
5    No other publicly held company owns 10% or more of BioNTech US Inc.’s stock.
6
7    DATED: February 8, 2021                   Respectfully submitted,
8
9                                              By: /s/ Elizabeth L. Brann
                                                        ELIZABETH L. BRANN
10
                                               Attorney for Defendants BioNTech SE
11                                             and BioNTech US Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -1-             No. 20-cv-01958-H (AHG)
